IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 10, 2008
                                No. 07-11126
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

RICHARD GREY KIRBY

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:92-CR-341-2


Before DAVIS, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      Richard Grey Kirby appeals the district court’s denial of his petition for a
writ of coram nobis. Kirby has not shown that the district court erred in denying
relief on the basis that his claim was or could have been raised previously. See
United States v. Esogbue, 357 F.3d 532, 535 (5th Cir. 2004). Accordingly, the
judgment of the district court is AFFIRMED.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.